84 U.S. 29 (1872)
17 Wall. 29
THE NUESTRA SEÑORA DE REGLA.
Supreme Court of United States.

*31 Mr. G.H. Williams, Attorney-General, and Mr. C.H. Hill, Assistant Attorney-General, for the appellants; Mr. W.M. Evarts and C. Donohue, contra
The CHIEF JUSTICE delivered the opinion of the court.
In prize cases, wherever it appears that notice of appeal, or of intention to appeal, to this court was filed with the clerk of the District Court within thirty days next after the final decree therein, an appeal will be allowed to this court whenever the purposes of justice require it. An appeal is accordingly allowed in this case, under the second section of the act of March 3d, 1873, making appropriations for the naval service, and for other purposes.
The decree of the District Court included the sum of $5000, for counsel fees. We think that the amount was greatly excessive, and the allowance of counsel fees wholly unwarranted.
It is clear that the vessel was not lawful prize of war or subject of capture, and the corporation which owned her is doubtless entitled to fair indemnity for the losses sustained by the seizure and employment of the vessel; but it may be *32 well doubted whether it is not more properly a subject of diplomatic adjustment than of determination by the courts.
For the errors in the decree already indicated, it is REVERSED, and the cause is
REMANDED FOR FURTHER PROCEEDINGS.